Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about October 4, 2002, which granted plaintiffs motion for summary judgment and denied defendant’s cross motion for summary judgment, unanimously affirmed, with costs.
Banking Law § 602 provides that upon a merger, “the receiv*307ing Corporation shall be considered the same business and corporate entity as each corporation merged into it,” and become vested with all the property, rights and powers of any corporation so acquired. Further, “any reference to a merged corporation in any contract, . . . whether executed or taking effect before or after the merger, shall be considered a reference to the receiving corporation if not inconsistent with the other provisions of the contract.”
The lease in question is governed by section 602. Plaintiff became the proper legal tenant pursuant to the lease executed between defendant and plaintiffs predecessor in interest, Republic National Bank, upon the latter’s merger with plaintiff. Assuming all of its predecessor’s leasehold rights, plaintiff properly exercised the right of renewal and has thereby extended the term for a period of 22 years, from February 28, 2002.
We have considered defendant’s remaining contentions and find them to be unavailing. Concur—Andrias, J.P, Ellerin, Williams and Gonzalez, JJ.